Citation Nr: 0910328	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  99-11 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for skin disability, to 
include as due to exposure to herbicide agents (Agent 
Orange).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran served on active duty from April 1970 to 
April 1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In that rating decision, the RO denied service 
connection for post-traumatic stress disorder (PTSD), which 
had previously been denied by the Board, and also denied 
service connection for skin disability, claimed due to 
exposure to Agent Orange.  The Veteran disagreed with the RO 
decision and perfected his appeal as to both issues.  The 
Veteran testified before the undersigned at a videoconference 
hearing held in September 1999.  A transcript of the hearing 
is of record.  

In a decision dated in November 2000, the Board reopened and 
denied the claim for service connection for PTSD and also 
denied service connection for skin disability, claimed due to 
exposure to Agent Orange.  The Veteran appealed the decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In May 2001, the Court vacated the November 2000 
Board decision and remanded the case to the Board for the 
purpose of providing the Veteran notice required by the 
Veterans Claims Assistance Act of 2000 (VCAA).  

In a decision dated in October 2002, the Board determined 
that the Veteran had submitted new and material evidence to 
reopen the claim for service connection for PTSD.  In 
November 2003, the Board remanded the case, including the 
skin disability issue, to the Appeals Management Center (AMC) 
for additional development for the purpose of correcting due 
process deficiencies.  The AMC issued a supplemental 
statement of the case in June 2005.  Thereafter, in 
August 2005, the Board issued a decision in which it denied 
service connection for PTSD and denied service connection for 
skin disability, to include as due to exposure to Agent 
Orange.  

The Veteran appealed the Board's August 2005 decision to the 
Court.  In a Memorandum Decision dated in March 2008, the 
Court affirmed the Board's denial of service connection for 
PTSD.  In addition, it vacated that part of the Board's 
August 2005 decision that denied service connection for a 
skin disorder and remanded that issue to the Board.  The 
issue of entitlement to service connection for skin 
disability, to include as due to exposure to Agent Orange is 
now before the Board.  

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


REMAND

The Veteran is seeking service connection for skin 
disability, to include as due to exposure to Agent Orange 
while he was in Vietnam.  The Board interprets this to mean 
exposure to herbicide agents.  VA regulations state that the 
term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically:  2,4-D; 1,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6) 
(2008).  A veteran who, during active service in the Republic 
of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Id.  

The Veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows he was in Vietnam from 
May 1971 to March 1972.  
In a statement received at the RO in November 1998, the 
Veteran said he had several rashes on his body that he has 
had since Vietnam.  His service treatment records include no 
reference to skin problems.  At his service separation 
examination in March 1972, the Veteran answered no to the 
question of have you ever had or do you now have skin 
diseases.  The examiner evaluated the Veteran's skin as 
normal.  

The Veteran underwent a VA dermatology examination in 
December 1998.  At the examination, the Veteran reported he 
had first developed a fungus in his toenails and fungus on 
the bottom of his feet about 15 to 18 years ago.  He also 
stated he had another rash that he first noticed about 1992.  
He stated it often begins in the groin area, and he said it 
developed bumps.  He said it may drain, and he said he gets 
an additional rash where the drainage fluid touches his skin.  
The Veteran stated he had had two episodes in the past year 
and that he had had to go to the MEA.  The physician noted 
that the rash was not active on the day of the examination.  
The physician noted tinea of the toenails and feet; he did 
not discuss the etiology of the condition.  Further, the 
physician noted that the Veteran should return when his other 
skin condition was active.  The Court has stated, and the 
Board agrees, that the Veteran should be provided a VA 
examination during an active phase of his skin condition with 
an opinion as to whether any skin rash is related to service 
as well as an opinion as to whether his other skin condition 
(the tinea of the toenails and feet) is related to service.  
See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (for 
conditions that have "active and inactive stages," duty to 
assist includes providing an examination during active 
stage).  

In addition to the foregoing, the Veteran should be requested 
to identify the specific MEA clinic(s) from which he received 
treatment for his skin rash in the year prior to the 
December 1998 VA examination or at any other time, before or 
after 1998.  With release authorization from the Veteran, 
action should be taken to attempt to obtain these and any 
other medical records, including any VA medical records, 
identified by the Veteran that relate to treatment for skin 
problems at any time since service.  

The claims file includes a VA hospital discharge summary 
pertaining to September 1988 hospitalization of the Veteran 
at the VA Medical Center (VAMC) in Jackson, Mississippi, 
because of alcohol and drug problems.  In the discharge 
planning section of the summary, there is a handwritten entry 
indicating that an Agent Orange Examination was planned for 
October 27, 1988.  The claims file does not include the 
report of an Agent Orange Examination.  Action should be 
taken to determine whether the Veteran underwent an Agent 
Orange Examination as planned, and if so, the report of the 
examination should be obtained and associated with the claims 
file.  

As noted in the Introduction, this appeal arises from a 
rating decision dated in February 1999, which was before the 
November 2000 passage of the VCAA.  
The VCAA, codified in pertinent part at 38 U.S.C.A. § 5103, 
5103A (West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 (2008), 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, and of which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Although the record includes what could be 
described as piecemeal notice that may satisfy some aspects 
of the VCAA mandate, it is the judgment of the Board that the 
Veteran should be provided VA notice that complies fully with 
the VCAA.  In this regard, the Board notes that in 2006 
(after the most recent VA consideration of the Veteran's skin 
disability service connection claim) the Court held that the 
VCAA notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:  

1.  Provide the Veteran with notice 
pertaining to his claim for service 
connection for skin disability, to 
include as due to exposure to Agent 
Orange, that complies with the provisions 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 159(b).  This should include an 
explanation of the information or 
evidence needed to substantiate the 
service connection claim along with an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The notice should 
make clear what information or evidence 
the Veteran should provide and what 
evidence VA will obtain.  

Request that the Veteran identify the 
specific MEA clinic(s) in or around 
Jackson, Mississippi, from which he 
received treatment for his skin rash in 
the year prior to the December 1998 VA 
examination or at any other time, before 
or after 1998.  With release 
authorization from the Veteran, action 
should be taken to attempt to obtain 
these and any other medical records 
identified by the Veteran that relate to 
treatment for skin problems at any time 
since service.  

Also request that the Veteran state 
whether, and if so, when and where, he 
has received any VA evaluation or 
treatment for his claimed skin disability 
at any time since service.  Obtain and 
associate with the claims file any 
relevant VA medical records identified by 
the Veteran.  

3.  Determine whether the Veteran 
underwent the Agent Orange Registry 
Examination, which, according to an entry 
in a September 1988 Jackson, Mississippi, 
VAMC hospital discharge summary, was 
planned for October 27, 1988.  Attempt to 
obtain and associate with the claims file 
the report of any such examination.  
Action taken to attempt to obtain the 
requested information and evidence should 
be documented in the claims file.  

4.  Then, arrange for a VA dermatology 
examination of the Veteran at a time when 
his claimed skin disability, including 
skin rashes, is in an active stage.  See 
Ardison v. Nicholson, 6 Vet. App. 405, 
407-08 (1994).  The purpose of the 
examination is to determine the nature 
and etiology of any current skin 
disability or disabilities.  The 
Veteran's exposure to herbicide agents, 
including Agent Orange, in service is to 
be presumed.  The examiner is requested 
to provide a diagnosis for each skin 
disorder found on examination.  

After examination of the Veteran and 
review of the record, the examiner is 
requested to provide for each diagnosed 
skin disorder, including any tinea of the 
toenails and feet and any skin disability 
manifested by rashes, an opinion as to 
whether it is at least as likely as not 
(50 percent or higher probability) that 
the diagnosed skin disorder had its onset 
in service or is causally related to 
service or any incident of service, 
including exposure to herbicide agents 
(Agent Orange).  

The examiner is requested to provide an 
explanation of the rationale for any 
opinions expressed.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the examination 
report.  

5.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate the 
claim of entitlement to skin disability, 
to include as due to exposure to 
herbicide agents (Agent Orange).  If the 
claim remains denied, issue an 
appropriate supplemental statement of the 
case and provide the Veteran an 
opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




